O’Connor, J., concurs. Mr. Justice Thomson specially concurring: While I concur in the decision of this case, I do not agree with all that is said in the majority opinion. In actions for damages, based on the alleged alienation of the affections of a husband or of a wife, a much stronger case is required to be made out where the defendant is a parent of the spouse whose affections are alleged to have been alienated than is the case where the defendant is á stranger. Cripe v. Cripe, 170 Cal. 91; Hutcheson v. Peck, 5 Johns. (N. Y.) 196; Bennett v. Smith, 21 Barb. (N. Y.) 439; Glass v. Bennett, 89 Tenn. 478; Ickes v. Ickes, 237 Pa. 582; Gernerd v. Gernerd, 185 Pa. 233. It has been well said (Noll v. Carlin, 101 Ore. 203) that the rules of evidence in this class of cases are somewhat sui generis. A consideration of the law with regard to the rules of evidence applicable to these cases, as exemplified in many decisions of the courts in various jurisdictions, to which counsel for the respective parties in the case at bar have called our attention, as well as a number of others, leads to the conclusion that there are several well established rules on this subject. First: So far as the law in our own State is concerned, a wife may not testify to any admissions or conversations had with her husband or by him with others during the marriage. At common law, all communications between husband and wife were regarded as privileged. Neither husband nor wife could testify for or against each other. Parties in interest were disqualified as witnesses. By section 1 of our Evidence Act (Cahill’s St. ch. 51, 1), the disqualification of interest in the suit was removed. By section 5 [Cahill’s St. ch. 51, [[ 5] of that Act the legislature has provided that notwithstanding the change in the law made by the provisions of section 1, no husband or wife shall thereby be rendered competent to testify for or against each other as to any “transaction or conversation,” occurring during marriage, except in certain specific cases. But the legislature added a proviso to the end of this section, with the evident intention of making it certain that the changes the statute was making in the common law should not by any misunderstanding be given the effect of permitting any husband or wife “to testify to any admissions or conversations of the other, whether made by him to her or by her to him, or by either to third persons, except in suits or causes between such husband and wife. ’ ’ Such testimony was prohibited by the common law. The proviso is not only a reenactment of that law but a means which the legislature took of emphasizing the fact that the changes which were being made in the rules of evidence as to parties in interest and husbands and wives, must not be so construed as to interfere with the continuance of the operation of the common law rule of evidence covered by the proviso. We are not unmindful of the fact that certain courts-have attempted to so interpret the language of similar legislation as to make it refer only to such admissions, conversations or communications as might be considered of a confidential or intimate nature. Sexton v. Sexton, 129 Iowa 487, is such a case. We are unable to agree with the reasoning of that line of decisions. It is only where the meaning of a statute is ambiguous or doubtful that there may be said to be room for such interpretation as is attempted by these cases. Whittemore v. People, 227 Ill. 471. The words of this proviso at the end of section 5 of the Evidence Act are clear, and there can be said to be no ambiguity as to their meaning. They state plainly that the husband or wife may not testify to “any admissions or conversations of the other,” either made to the witness or a third person, except in suits between the husband and wife. An exhaustive review of the common law on this subject and the effect of the various enactments of the legislatures of the various States of the United States and their application to suits for alienation of affections, is to be found in the decision of the Supreme Court of Oregon in the case of Pugsley v. Smyth, 98 Ore. 448. In view of the fact that the common law rule of evidence mentioned in the proviso in section 5 is still in effect in this State, by virtue of the terms of that proviso, all the testimony of the plaintiff in the case at bar, relating to any admissions or conversations of her husband with her or with third parties, is incompetent, and to that extent we are obliged to recede from the position which we took in the opinion filed in connection with our decision of the case of Vallone v. Vallone, 228 Ill. App. 543. Second: By other witnesses, a plaintiff wife, in a suit for the alienation of her husband’s affections, may prove his declaration to others, showing the state of his affections at the time such statements were made, his motive or reason for separating from the plaintiff, or the effect of the defendant’s actions upon him. 3 Wigmore on Evidence (2d Ed.) § 1730; 30 C. J. § 1011, p. 1139. On this point, we adhere to our former ruling in the Valione case, to the effect that statements of the alienated spouse are admissible, relating to the alleged acts or words of the defendant, as tending to show the state of mind and affections of the alienated spouse. It should be kept in mind that such testimony may be considered only with regard to that issue and not as in any way tending to show the truth of the alleged acts or statements of the defendant. Whether, in fact, any such acts were committed or words spoken by the defendant, as alleged, must be established by other proof. Third: Testimony as to statements made by the estranged husband, prior to the marriage, concerning the attitude of his father towards the marriage, are immaterial and, therefore, they should not be admitted in evidence. Such was the ruling in Pooley v. Dutton, 165 Iowa 745. In that case the court said: “If plaintiff has any cause for action, it is for wrongs suffered by him at the hands of the defendants after the marriage. Such is the allegation of the petition, and without it no recovery could be had. * * * In attempting to sustain this charge, it is, of course, entirely proper to show what the appellant said and did after plaintiff’s marital rights had accrued, but it would be the extreme of injustice to ground a finding of malice and conspiracy after the marriage upon the fact that before it took place he did just what he might lawfully do. The testimony discloses nothing whatever in the conduct of the appellant prior to the marriage which was not clearly within his province as father of the girl, nor any circumstance which would justify the jury in finding that in so doing he was actuated by malice.” A similar ruling was made in Schneider v. Tapfer, 92 Ore. 520. In that case the court said that the testimony regarding the father’s feelings before the parties were married “certainly did not tend to show happy married relations between the plaintiff and his wife or to throw light upon her motive for leaving him four or five years afterward.” The court held that the testimony was incompetent. In contending the contrary the plaintiff has called our attention to the case of Preston v. Bowers, 82 Am. Dec. 430. That was a case of criminal conversation, and not one for the alienation of the affections of the plaintiff’s spouse. Fourth: The defendant may introduce testimony either by himself or other witnesses, as to declarations of the alienated husband, showing the state of his affections, his motive or reason for separating from the plaintiff, or the effect of the plaintiff’s actions upon him, as shown by the authorities cited in the majority opinion. As pointed out in a number of these cases, it is no objection to the admissibility of this testimony to say that it may offer an opportunity for perjury, and that the testimony may be manufactured as a result of a connivance between the alienated spouse and the defendant. The court would not be justified in excluding testimony from the jury on the ground of suspicion that there might be improper conduct, nor will the fact that a witness might lie, in reference to matters about which he has a right to testify, furnish a good reason for excluding the testimony. Although the plaintiff contends that it is competent for witnesses to testify for the plaintiff as to declarations of the alienated spouse, made out of the presence of the defendant, tending to show affection, or motive for the separation, the very opposite is contended with reference to the testimony of the witnesses for the defendant as to the declarations of the alienated spouse, made out of the presence of the plaintiff, tending to show lack of affection or a motive for the separation. One may not successfully occupy such an inconsistent position. As was pointed out by the court in the Illinois River Packet Co. v. Peoria Bridge Ass’n, 38 Ill. 467: “As a general principle, rules of evidence are designed as well for the defendant as for the plaintiffs, and must be applied to them respectively in the same spirit of impartiality.” In support of the contention that witnesses for the defendant may not be permitted to testify to declarations of the alienated spouse, tending to show lack of affection or the motive of the alienated spouse in separating from the plaintiff, where these declarations are not made in the presence of the plaintiff, our attention is directed to the case of Luick v. Arends, 21 N. D. 614. What the court held in that case was just the opposite of the proposition contended for. There, testimony was offered tending to show statements of the alienated spouse, detailing specific acts of alleged abuse and mistreatment of her by the plaintiff, but this testimony was not limited in purpose to show the state of mind or affections of the alienated spouse or the presence in her mind of a motive for the separation, but it was sought by that testimony to establish those acts of abuse and mistreatment, as facts. That being the situation, the court properly ruled that the testimony was not admissible. Immediately following that part of the decision the court goes on to say that the trial court admitted other statements of the alienated spouse, “but protected the rights of the parties by instructing the jury that the evidence was admissible only for the specific purpose for which it was offered, and that the same could not be considered as proof of the substantive facts contained in such exhibits.” The exhibits referred to were apparently letters of the alienated spouse. The court then adds: “This was proper.” The plaintiff seeks further to limit testimony introduced in behalf of the defendant as to declarations of the alienated spouse, and contends that in order that such declarations may be admissible as against her, they must have been made “prior to the commencement of defendant’s alienating influence.” Such a contention is untenable. The chief ultimate fact for the jury to decide in such a case is whether the defendant has, in fact, exercised any alienating influence. It would, of course, he quite impossible for the trial judge, when such evidence is offered, to invade the province of the jury and decide that issue, even before all the evidence was in, and, having done so, sustain an objection to the testimony unless it referred to a declaration made prior to the time when the court considered such alienating influence had commenced. In support of this proposition advanced by plaintiff, counsel cites the case of Fratini v. Caslini, 66 Vt. 273. That case contained a count alleging criminal conversation in addition to the one alleging alienation of affections. The case of Palmer v. Crook, 7 Gray (73 Mass.) 418, was a similar case containing a count for seduction and also one for alienation of affections. There the court admitted in evidence declarations and statements of the alienated spouse, indicating the condition of her affections toward her husband prior to the alleged seduction and in that connection the court observed that by confining such proof “to a period of time contemporaneous with their cohabitation, and prior to any misconduct on her part with the defendant, all danger of any improper use of such testimony is avoided.” That there is a distinct difference between a case involving seduction or criminal conversation and one charging alienation of affections is well pointed out by the Supreme Court of Michigan in the case of Edgell v. Francis, 66 Mich. 303, 33 N. W. 501, which was an action by a husband against the parents of his wife, alleging the alienation of the affections of the latter, in which the court said: “This case differs from the usual action for seduction in the important particulars that the mischief is not done by the removal of the wife, or by destroying by one act the domestic peace. Here the mischief is a continuing one, going on from day to day, and becoming worse with the delay. The principles, therefore, which always allowed inquiry into the wife’s feelings and conduct prior to and at the time of the seduction, must permit such inquiry during the whole period of alienation. The law cannot very well shut out what to every intelligent person must appear significant and free from any danger of fabrication and falsehood. Most of this evidence is explanatory of the wife’s residence with her parents, and is the only means, except examining her as a witness, of comprehending it. It is daily conduct, explained by concurrent declarations, and we do not think it is beyond the scope of inquiries always allowed in such cases.” In the case of Puth v. Zimbleman, 99 Iowa 641, 68 N. W. 895, there was offered in evidence a letter written by the alienated spouse, after the time it was claimed the defendant had had intercourse with her. It was contended that this letter was not admissible “under the well-known rule that in criminal conversation actions, correspondence and conversations with the wife, indicative of her feelings towards defendant, in order to be admissible, must have occurred prior to the alleged misconduct on her part, so that there may be no ground for imputing collusion.” The court then said: “But it must be remembered that this is an action not only for criminal conversation, but for alienating the wife’s affections. The latter cause of action is a continuing one, going on from day to day, and generally growing worse with time. * * * it seems to us that it is entirely proper to show the feelings of the wife toward her paramour during the whole period of alienation.” In Harringer v. Keenan, 117 Wash. 311, a similar question arose. There certain letters of the alienated spouse were offered in evidence. It was shown that they had been written after the time the defendant began to show some attention to such alienated spouse and it was contended that the letters were not admissible for that reason. On that point the court said: “The objection is not tenable. Alienation of affections is not usually accomplished on the instant. It is ordinarily a gradual process, extending over a considerable period of time, and it cannot be said to be finally accomplished until some overt act takes place which shows a want of affection. Here the overt act was separation, and letters written prior thereto were admissible.” It will be noted that in the case last cited the Supreme Court of Washington places a dividing line between declarations of the alienated spouse made before, and those made after, the separation. In referring to this subject the Supreme Court of North Dakota said, in the case of Luick v. Arends, supra, that declarations of the alienated spouse might be shown, “the requirement for admissibility being that they be made at a time when there exists no motive to deceive.” The Supreme Court of Vermont, cited by the plaintiff on this proposition, in connection with a case for criminal conversation as well as alienation of affections (Fratini v. Caslini, 66 Vt. 273), has intimated a more logical rule in the case of Rudd v. Rounds, 64 Vt. 432, 25 Atl. 438, which was a case covering alienation of affections only. In that case the court said that certain declarations of the alienated spouse should have been received in evidence, and then said: “They were made before this suit was, or could have been, in contemplation. As announced by Redpield, J., in Danforth v. Streeter, 28 Vt. 490: ‘The jury were to judge * * * whether the declarations were made bona fide or were a mere ruse to get up evidence upon his own behalf, or for some other intended purpose. ’ ’ ’ We appreciate the fact that the plaintiff in an action for alienation of affections may seem to be placed at some disadvantage by an enforcement of these rules of evidence. While the plaintiff may introduce the testimony of third parties as witnesses, and thus show such declarations as the alienated spouse may have made to them as above set forth, the plaintiff is precluded, personally, from taking the stand and testifying as to declarations made by the alienated spouse to the plaintiff. On the other hand, the defendant may not only show by the testimony of third parties such declarations as the alienated spouse may have made to them, but he may also testify himself as to those the alienated spouse may have made to him. But such disadvantage as that may occasion to a plaintiff in an action for alienation of affections is the result of the positive reassertion and reenactment of the common law rule precluding husband or wife from giving such testimony. This being* the situation, the question of whether the so-called privilege rule shall be further liberalized is for the legislative branch of the government to decide and not for the courts. In some jurisdictions the statutes provide that the privilege may be waived by either spouse. In others it is provided that the rule shall apply only to such communications between husband and wife as may be considered confidential or intimate in character. In four States, namely, Arizona, California, Nevada and South Dakota, the statutes expressly provide that the rule shall not apply in actions for alienation of affections. In Illinois, however, the legislature has expressly provided that the common law rule will apply to “any admissions or conversations,” whether made by either spouse to the other or to third persons, and that none of the provisions in the statute on evidence shall be so construed as to permit either spouse to testify as to such admissions or conversations, except in divorce cases. Fifth: Declarations of the defendant to the alienated spouse are likewise admissible, as shown by the authorities referred to in the majority opinion. In the case of Bailey v. Bailey, 94 Iowa 598, the defendant sought to show what he had done in an attempt to provide a home for the plaintiff and her husband, and conversations had with the latter, in connection with these efforts, and it was held that the trial court had erred in ruling that testimony as to what defendant had said was not admissible. In this connection the Supreme Court of Iowa said: “The fact that the statements were not made in the presence of plaintiff was wholly immaterial, for they were not offered as bearing upon her knowledge of defendant’s treatment of his son. The purpose of the testimony was to show that defendant had, as a matter of fact, tried to induce his son to do the very thing plaintiff was insisting upon, and to show the condition of her husband’s mind and the state of his affections toward her. Such testimony would have a tendency to negative the idea that defendant was trying to induce his son to abandon the plaintiff. It was substantive testimony of verbal acts tending to show that he was trying to induce his son to live with plaintiff, and that the son’s refusal to do so was not brought about by his conduct. The expression of the son, made long before the commencement of the suit, that he would not live with the plaintiff on the land offered by defendant, or anywhere else, was certainly competent as bearing upon his feelings toward her. 2 G-reenleaf on Evidence sections 55-57. The court permitted defendant to show what he did to induce his son to live with plaintiff. What he said to accomplish the same purpose was a part of the res gestae, and was, it seems to us, equally admissible. Price v. Price, 91 Ia. 693.” In Danforth v. Streeter, 28 Vt. 490, we find a decision to the same effect, in which the court said that “whether the declarations of the defendant were made bona fide or were a mere ruse to manufacture evidence in his own behalf was for the jury to judge.” In the case of Daywitt v. Daywitt, 63 Ind. App. 444, it was contended that the trial court had erred in refusing to admit in evidence testimony as to the conduct, and also the declarations, of the defendants, as a part of the res gestae, tending to show an absence of malice on their part. It was held that this testimony was admissible. In this connection the court said: “The jury should have received them (defendants’ declarations), and it was for them to say whether the declarations offered as a part of the res gestae were made in good faith or were merely manufactured evidence to be used in their (defendants’) own behalf. It has been held that ‘it is no' objection to such declarations that they are self-serving, if they are a part of the res gestae.’ McConnell v. Hannah, 96 Ind. 105. The term ‘res gestae’ includes the surrounding facts of a transaction and accompanying declarations as well to explain the act done, or for showing a motive for acting, although such declarations, aside from this doctrine, may be said to partake of hearsay. 24 Amer. & Eng. Ency. of Law (2d Ed.) 662; 34 Cyc. 1642; Porter v. Walts, 108 Ind. 46, 8 N. E. 705, and cases cited; Carr v. State, 43 Ark. 99, 103. In the case last cited the rule is announced in the following language: ‘ Circumstances and declarations which are contemporaneous with the main fact under consideration or so nearly related to it as to illustrate its character and state of mind, sentiments, or dispositions of the actors are parts of the res gestae.’ ” In Rudd v. Rounds, 64 Vt. 432, it was sought to be shown that when the alienated wife left the plaintiff’s home, she went to the home of one Barney; that at that time she bore marks of violence about her face and arms, but that the defendant advised her to return home but she expressed fears of bodily injury from the plaintiff, representing that the bruises she then bore had been inflicted by him, and she declined to follow the defendant’s advice. The trial court excluded this testimony, and this was held to have been error, the court saying: “The nature of the suit, and what was involved in its solution, opened a broad field of inquiry and investigation. The wrongful alienation of her affection by the defendant, resulting in her leaving and refusing to live with the plaintiff as his wife, constitutes the gist of the action. Her leaving and refusal bore upon whether her affections had been alienated from some cause, and, if caused by the wrongful conduct of the defendant, upon the amount of damages recoverable. What she said concurrent with and while she was leaving the plaintiff’s house, and on her way to the house where the defendant was stopping, and when she had reached there, and her refusal, at the request of the defendant, to return to her husband, characterizing and giving the reason for her leaving and refusal to return, were a part of the res gestae of the leaving and refusal to return, and admissible in evidence. ’ ’ As will be seen, this testimony must have included statements by the defendant to the alienated spouse, constituting his advice that she return to her husband. In Price v. Price, 91 Iowa 693, it was held that the trial court had properly received in evidence testimony of conversations between the alienated spouse and the defendant as well as others which had taken place between the defendant and the mother of the plaintiff. The court said such evidence had been properly received “as tending to explain the relation of the parties to the suit and to the motives which induced them to act.” In Hardwick v. Hardwick, 130 Iowa 230, the court said: “The precise issue is whether the defendant has wrongfully and maliciously induced his son to separate himself and abandon plaintiff, as his wife, thus depriving her of the comfort, society, and support of her husband. The nature of this issue is such that it was not only proper to show the declarations and acts of defendant in respect to his son’s marriage relation, but also to show the effect of these upon the son; that is, the state of the husband’s mind toward his wife in consequence of defendant’s, conduct, and-the way in which such conduct, caused him to treat his wife. "When the doing of an act by a person may be proven, the declarations of such person accompanying the act and having reference thereto are admissible in evidence as explanatory thereof.” In McGowan v. Armour, 248 Fed. 676, the court held that any statements made by the defendant, indicating her feelings toward the alienated spouse, might be given in evidence by any person who heard her make such statements. In Noll v. Carlin, 101 Ore. 203, the defendant was permitted to introduce evidence tending to show her efforts to prevent a separation between the plaintiff and his wife, by introducing in evidence a lettér she had written prior to the alienation, addressed, however, to the plaintiff. The only cases in which this subject has been passed upon and in which contrary conclusions have been reached, so far as we have been able to find, are Eagon v. Eagon, 60 Kan. 697; Nevins v. Nevins, 68 Kan. 410, and a decision by another division of this court. Murphy v. Willumsen, 224 Ill. App. 425. These cases constitute the authority relied upon by the plaintiff in the case at bar, in support of her contention that evidence of declarations by the defendant is not admissible. The decision in the Eagon case was by a divided court. In the course of the dissenting opinion filed in that case, Smith, J., said that in his judgment evidence tending to show statements of the defendant to his son, advising him to live with the plaintiff, were part of the res gestae. He called attention to the fact that the plaintiff, by her petition, had alleged that the defendant throughout a long period of time had “constantly, persistently, and determinedly solicited, importuned, coaxed, requested, and commanded his son, the husband of the plaintiff, to leave and separate from plaintiff.” He then said: “To say that the res gestae were what the defendant below urged against the marital interests of the woman is too narrow. The main fact in controversy in the case, the thing to be determined, was whether the father did or did not, by his words and conduct, alienate the affections of his son from the wife. The res gestae, then, covered transactions within the period from the date of marriage, December 17, 1894, until the final alienation on October 10th, following, during which time the father is charged with ‘constantly and persistently’ soliciting and importuning the son to leave his wife.” A definition of res gestae, 1 Wharton on Evidence, ft259, is then quoted as follows: “The res gestae may be, therefore defined as those circumstances which are the undesigned incidents of a particular litigated act, and which are admissible when illustrative of such act. These incidents may be separated from the act by a lapse of time more or less appreciable. They may consist of speeches of anyone concerned, whether participant or bystander. They may comprise things left undone, as well as things done. Their sole distinguishing feature.is that they should be the necessary incidents of the litigated act.” The dissenting opinion then says: “What the defendant below said to the son during the period that he was alleged to be working on the latter’s affection for his wife in derogation of the latter’s marital rights is said (in the majority opinion) to be admissible as part of the res gestae, but what he said to the contrary during the same period is held not to be so. Whether an act is within the res gestae ought not to be determined by the fact whether it has a favorable effect on the rights of the plaintiff or defendant in the suit. Here the transaction began in December, 1894, (when the marriage took place) and ended October 10th, following (when the parties separated). The acts, demeanor and statements within the time when the defendant below was engaged in the transaction of alienating his son’s affections were a part of that transaction, and I can find no reason or authority for • admitting statements made during that time which were favorable to the plaintiff below, and excluding those which might be injurious to her. If within the res gestae, all were admissible.” Again, later in the course of the dissenting opinion, the question of whether the declarations of the defendant were open to the objection that they were not contemporaneous with the main fact to which they-related, and therefore not a part of the res gestae, was referred to, and the writer of the dissenting opinion stated that in his opinion the declarations were not open to the objection that they were not a part of the res gestae. He then said: “The principal fact was whether the defendant had, by a series of persistent inducements extending over a period of ten months, alienated the affections of his son from his son’s wife. If a person assaulted in an affray should receive two or more stabs, what he said, at the time of receiving the last one, concerning the first, would be the narrative of a past transaction, but nevertheless admissible as a part of the res gestae. The true inquiry is whether the declaration is a verbal act, illustrating, explaining, or interpreting other parts of the transaction, of which it is itself a part, or merely a history, or part of a history, of a completed affair. The leaving and staying away from his wife by the son constituted the transaction upon which the action is founded. That is the res gestae; and the declarations of the father, he being one of the actors in that transaction, were competent to be shown.” In the later case of Nevins v. Nevins, 68 Kan. 410, the court merely followed the decision of the majority of the court in the Eagon case, without discussing the merits of the question. Whether the decision in Murphy v. Willumsen, 224 Ill. App. 425, be considered as holding incompetent both declarations of the alienated spouse to the defendant or his witnesses and also the declarations of the defendant to the alienated spouse, as contended by the defendant here, or merely holding the latter class of evidence to be incompetent, as claimed by the plaintiff, I find it impossible to follow it. In referring to the evidence held to be incompetent, which it had been argued would have shown that the defendant was attempting to persuade the alienated spouse to return to the plaintiff, the court referred to only two cases, saying that the incompetency of such evidence seemed to be supported in Bailey v. Bailey, 94 Iowa 598, and Scott v. O’Brien, 129. Ky. 1, and the court then said: “We are referred to no other decided cases touching upon this question, and we have not found any other comment on this point either in the textbooks or reports.” Reference has been made above to a number of decisions supporting the rulings laid down in the Iowa and Kentucky cases cited in the Murphy case. The rule affecting declarations of the alienated spouse, as to the time they were made, should likewise apply to the declarations of the defendant.